Case 9:21-cr-80026-AMC Document 71 Entered on FLSD Docket 04/22/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

                                 CASE NO. 21-80026-CR-CANNON

  UNITED STATES OF AMERICA,

          Plaintiff,

  vs.

  ALIREZA HENDIJANI,
  TYLER ROMAN,
  EMILIO SANTIAGO,
  JOSHUA GRAUER,
  MANUEL TOPETE,

        Defendants.
  _______________________________/

                                   ORDER CONTINUING TRIAL

          THIS CAUSE comes before the Court sua sponte. Given the ongoing public health crisis

  caused by COVID-19 and the corresponding entry of Administrative Order 2020-76 (“Ninth Order

  Concerning Jury Trials and Other Proceedings”), which continued all jury trials in the Southern

  District of Florida set to begin on or after March 30, 2020, until July 6, 2021, it is

          ORDERED AND ADJUDGED that the Court finds, pursuant to 18 U.S.C.

  § 3161(h)(7)(A), that the ends of justice served by the extended trial date set forth herein outweigh

  the best interests of the parties and the public in a speedy trial, given the need to protect the health

  and safety of Defendants, their counsel, prosecutors, court staff, and the public by reducing the

  number of in-person hearings to the fullest extent possible, and due to the inability of the Court to

  ensure the availability of a fair cross-section of jurors absent a continuance.
Case 9:21-cr-80026-AMC Document 71 Entered on FLSD Docket 04/22/2021 Page 2 of 2

                                                              CASE NO. 21-80026-CR-CANNON


         Accordingly, the period of delay resulting from the trial date set forth herein—from the

  date of this order, April 22, 2021, through the start of trial—shall be considered excludable time

  under the Speedy Trial Act. See 18 U.S.C. § 3161. This case is hereby set for a Criminal Jury

  Trial at Alto Lee Adams, Sr. United States Courthouse, 101 South U.S. Highway 1, Courtroom

  4008, Fort Pierce, Florida 34950, during the two-week period commencing Monday, August 16,

  2021, or as soon thereafter as the case may be called. A Calendar Call will be held at 1:45 p.m.

  on Tuesday, August 10, 2021 at the same location. Consistent with the Court’s prior Orders

  granting individual requests for extensions of the pre-trial motions deadline [ECF No. 69

  and 70], the deadline for all defendants to file pre-trial motions and/or motions in limine is

  May 10, 2021. Each party is limited to filing one motion in limine; if there is more than one

  Defendant, Defendants shall file a combined motion. Motions in limine may not, without leave of

  the Court, exceed the page limits allowed by the Rules, and they must state with particularity the

  evidence at issue and the legal and factual basis relevant to disposition of the motion. All other

  instructions in the Court’s Order Setting Trial remain in effect [ECF No. 63].

     DONE AND ORDERED in Fort Pierce, Florida, this 22nd day of April 2021.




                                                      ___________________________________
                                                      AILEEN M. CANNON
                                                      UNITED STATES DISTRICT JUDGE

  cc: counsel of record
